NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DWAYNE RUSSELL CONYERS,                         No.    20-55143

                Plaintiff-Appellant,            D.C. No.
                                                3:17-cv-00127-LAB-AHG
 v.

MICHAEL RODDY, Corporal, Deputy                 MEMORANDUM*
Sheriff (#0904); DOES, 1-10,

                Defendants-Appellees,

and

RODRIGUEZ, Corporal, San Diego
Sheriff's Dept.; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Larry A. Burns, Chief District Judge, Presiding

                          Submitted November 25, 2020**
                             San Francisco, California

Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Conyers appeals from the district court’s grant of summary judgment in

favor of Corporal Michael Roddy on Conyers’s 42 U.S.C. § 1983 claims. Because

the facts are known to the parties, we repeat them only as necessary to explain our

decision.

                                          I

      Conyers’s attorney’s failure to call attention to the alleged mishandling of

the hospital bed sheets evidencing the alleged sexual assault does not suggest an

error by the district court in granting summary judgment. “Ineffective assistance

of counsel” is not a cognizable basis for appeal in a civil case. See Nicholson v.

Rushen, 767 F.2d 1426, 1427 (9th Cir. 1985) (per curiam).

      In any event, the district court considered Conyers’s arguments that the

hospital bed sheets were somehow spoliated, and that one of the sheets was never

sent for testing, and properly concluded that they were meritless. The record

confirms that both sheets were seized at the hospital, stored by a detective,

photographed and processed, and then transferred to the Sherriff’s Department’s

evidence unit, where they were kept until they were sent for forensic testing. The

record further confirms that the testing company received both sheets and that the

sheets tested negative for semen. Accordingly, the district court properly

considered Corporal Roddy’s forensic evidence at summary judgment.




                                          2
                                           II

      The district court did not err in concluding that Conyers’s declaration failed

to create a genuine factual issue for trial on his sexual assault allegations. “The

general rule in the Ninth Circuit is that a party cannot create an issue of fact by an

affidavit contradicting his prior deposition testimony.” Yeager v. Bowlin, 693 F.3d

1076, 1080 (9th Cir. 2012). At his deposition, Conyers admitted that he may have

reported to others at the hospital that he had been raped. Indeed, there is an audio

recording in the record of him making such an accusation. In his declaration,

however, Conyers denies making any accusations of rape and states that any

witness who says otherwise is lying. On this record, the district court did not err in

concluding that Conyers’s declaration was a sham, and that it was unavailable to

contest the extensive evidence placed in the record by Corporal Roddy indicating

that Conyers’s allegations of assault were the product of drug-induced

hallucination.

                                          III

      Conyers’s assertion that his attorney failed to obtain a video recording from

the hospital that showed the alleged sexual assault does not suggest an error by the

district court. As mentioned above, “ineffective assistance of counsel” is not a

cognizable basis for appeal in a civil case. See Nicholson, 767 F.2d at 1427.




                                           3
       Moreover, Conyers did not present his argument regarding the availability of

purported video recordings of the alleged sexual assault to the district court in the

summary judgment briefing. Accordingly, he cannot present it for the first time on

appeal. See Scott v. Ross, 140 F.3d 1275, 1283 (9th Cir. 1998).

       Even if Conyers did not forfeit this argument, there is evidence in the record

that no such video recording exists. The declaration of the Clinical Nurse Manager

at Tri-City Medical Center indicates that the hospital monitors patient rooms via

live video feed, but the footage is never recorded. Accordingly, Conyers’s

argument on this point is meritless and does not suffice to create a genuine factual

issue for trial.1

       AFFIRMED.




1
 Because Conyers’s appeal raises no issues that warrant further briefing or oral
argument, his motion for appointment of counsel is DENIED.

                                          4